 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     Behnoush Bozorgzad Imani,              CASE NO.: 8:19-cv-01066-JVS(SSx)
12                                          Assigned to: Judge James V. Selna
13
                  Plaintiff,
                                            ORDER RE STIPULATION
14         vs.                              OF DISMISSAL
15
     Target Corporation, et al.,            Trial Date: 08/18/20
16
17                Defendants.
18
19         IT IS HEREBY ORDERED that the Stipulation of Dismissal entered into
20   between counsel for Plaintiff and Defendant on November 12, 2019 be entered as
21   a matter of record and the case be hereby dismissed.
22
23   DATED: 12/27/19
                                        HONORABLE JAMES V. SELNA
24
                                        UNITED STATES DISTRICT JUDGE
25
26
27
28


                                             -1-
                 ___________________________________________________________
                       [PROPOSED] ORDER RE STIPULATION OF DISMISSAL
